Reasons for Allowance
Claims 15-17, 19, 21 and 24-27 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to claim 15, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter (which is essentially equivalent to an allowable subject matter indicated in the Office action of March 11, 2021 – See application fig. 3 for example illustration):  “wherein the spring element includes a ring disposed around the pressure sensor core, the spring element being connected to the pressure sensor core at only a singular connection location via a first connection element, and the spring element being connected to the pressure sensor frame at only a singular connection location via a second connection element.”
(Claim 21 is dependent on claim 15.)

With respect to claim 16, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter (which is essentially equivalent to an allowable subject matter indicated in the Office action of March 11, 2021 – See application fig. 4 for example illustration):  “wherein the spring element is connected to the pressure sensor core at only two connection locations via two symmetrically disposed connection elements, and the spring element is connected to the pressure sensor frame at only a singular connection location via a further connection element.”
(Claim 25 is dependent on claim 16.)

With respect to claim 17, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter (which is essentially equivalent to an allowable subject matter indicated in the Office action of March 11, 2021 – See application fig. 5 for example illustration):  “wherein the spring element is connected to the pressure sensor core at only a single connection location via a connection element, and the spring element is connected to the pressure sensor frame at only two connection locations via two symmetrically disposed connection elements.”
(Claim 26 is dependent on claim 17.)

With respect to claim 19, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter (which is essentially equivalent to an allowable subject matter indicated in the Office action of March 11, 2021 – See application fig. 7 for example illustration):  “wherein the spring element is connected to the pressure sensor core at only four connection locations via four symmetrically disposed connection elements, and the spring element is connected to the pressure sensor frame at only two connection locations via two symmetrically disposed connection elements.”
(Claim 27 is dependent on claim 19.)

With respect to claim 24, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter (which is essentially equivalent to the allowable subject matter for claim 15 – See application fig. 3 for example illustration):  ““wherein the spring element includes a ring disposed around the pressure sensor core, the spring element being connected to the pressure sensor core at only a singular connection location via a first connection element, and the spring element being connected to the pressure sensor frame at only a singular connection location via a second connection element.”

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        March 21, 2021